ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1. Name of Insured (the "Insured") Bond Number The Purisima Funds 99522112B Principal Office: c/o U.S. Bancorp Fund Services 2020 East Financial Way, Suite 100 Glendora, CA 91741 Mailing Address: c/o U.S. Bancorp Fund Services 2020 East Financial Way, Suite 100 Glendora, CA 91741 Item 2. Bond Period: from 12:01 a.m. on October 24, 2012 , to 12:01 a.m. on October 24, 2013 , or the earlier effective date of the termination of this Bond, standard time at the Principal Address as to each of said dates Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: LIMIT OF LIABILITY DEDUCTIBLE AMOUNT Insuring Agreement A — FIDELITY N/A Insuring Agreement B — AUDIT EXPENSE Insuring Agreement C — ON PREMISES Insuring Agreement D — IN TRANSIT Insuring Agreement E — FORGERY OR ALTERATION Insuring Agreement F — SECURITIES Insuring Agreement G — COUNTERFEIT CURRENCY Insuring Agreement H — UNCOLLECTIBLE ITEMS OF DEPOSIT If “Not Covered” is inserted opposite any Insuring Agreement above, such Insuring agreementand any reference thereto shall be deemed to be deleted from this Bond. OPTIONAL INSURING AGREEMENTS ADDED BY RIDER: Insuring Agreement J— COMPUTER SECURITY Insuring Agreement L— STOP PAYMENT Item 4.
